               Case 1:21-cv-02148-VM Document 18 Filed 07/08/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    BRICKZADIA APONTE, on behalf of
    herself and others similarly situated,
                                                     Civil Action No. 1:21-CV-02148
                          Plaintiff,

                   -against-
                                                     DEFENDANT WHOLE FOOD
    WHOLE FOODS MARKET GROUP,                        MARKET GROUP, INC.’S ANSWER
    INC. and AMAZON.COM, INC.,                       AND DEFENSES TO PLAINTIFF’S
                                                     CLASS ACTION COMPLAINT
                          Defendants.


          Defendant Whole Foods Market Group, Inc. (“Whole Foods” or “Defendant”), by and

through its attorneys, Morgan, Lewis & Bockius LLP, hereby answers the Class Action Complaint

(“Complaint”) filed by Brickzaida1 Aponte (“Plaintiff” or “Aponte”) as set forth below:

                                       NATURE OF THE ACTION2

          1.      Defendant admits that Plaintiff is bringing an action under N.Y.C. Admin. Code §

20-1201 et seq., which speaks for itself. Defendant denies the remaining allegations contained in

Paragraph 1 of the Complaint.




1
 The Complaint spells Plaintiff’s first name “Brickzadia” which is inconsistent with how it is spelled in
Whole Food’s records.
2
  The headings and sub-headings included in this Answer were derived from the headings and sub-headings
included in the Complaint and are included herein for ease of reference only. Defendant denies any
allegations set forth in the headings or sub-headings. Defendant further denies that Plaintiff is entitled to
damages or relief of any kind, whether on an individual or class-wide basis, and specifically denies that
Plaintiff’s action can proceed as a class action.
            Case 1:21-cv-02148-VM Document 18 Filed 07/08/21 Page 2 of 9




                                                PARTIES

       2.      Defendant admits only that its employment records reflect a last known address for

Plaintiff in New York County. Defendant otherwise lacks sufficient knowledge or information to

form a belief as to the truth of the allegations contained in Paragraph 2 of the Complaint.

       3.      The allegations of Paragraph 3 relate solely to a co-defendant who has been

dismissed from the lawsuit, and therefore no response by Whole Foods is necessary.

       4.      Admitted.

                                    JURISDICTION AND VENUE

       5.      Paragraph 5 contains a legal conclusion to which no response is required. To the

extent a response is required, Defendant denies the allegations contained in Paragraph 5 of the

Complaint. Defendant specifically denies that Plaintiff’s action can proceed as a class action.

       6.      Paragraph 6 contains a legal conclusion to which no response is required.

       7.      Paragraph 7 contains a legal conclusion to which no response is required.

                             FACTUAL AND LEGAL ALLEGATIONS

       8.      Whole Foods admits that it employed Plaintiff as a maintenance worker at the

Whole Foods store on 270 Greenwich Street in Manhattan between August 2019 and November

2019. Defendant denies that Amazon.com, Inc. employed Plaintiff and denies any other remaining

allegations contained in Paragraph 8 of the Complaint.

       9.      Defendant admits that the times of Plaintiff’s shifts varied. Defendant denies the

remaining allegations contained in Paragraph 9 of the Complaint.

       10.     Denied.

       11.     Denied.

       12.     Denied.

       13.     Denied.
                                                 2
           Case 1:21-cv-02148-VM Document 18 Filed 07/08/21 Page 3 of 9




        14.     Denied.

                                   CLASS ACTION ALLEGATIONS

        15.     Defendant admits that Plaintiff seeks to bring this lawsuit as a proposed class action

under the Fair Workweek Law.          Defendant denies the remaining allegations contained in

Paragraph 15 of the Complaint. Defendant specifically denies that Plaintiff’s action can proceed

as a class action.

        16.     Paragraph 16 contains a legal conclusion to which no response is required.

        17.     Paragraph 17 contains a legal conclusion to which no response is required. To the

extent a response is required, Defendant denies the allegations contained in Paragraph 17 of the

Complaint.

        18.     Paragraph 18 contains a legal conclusion to which no response is required. To the

extent a response is required, Defendant denies the allegations contained in Paragraph 18 of the

Complaint.

        19.     Paragraph 19 contains a legal conclusion to which no response is required. To the

extent a response is required, Defendant denies the allegations contained in Paragraph 19 of the

Complaint.

        20.     Paragraph 20 contains a legal conclusion to which no response is required. To the

extent a response is required, Defendant denies the allegations contained in Paragraph 20 of the

Complaint.

        21.     Paragraph 21 contains a legal conclusion to which no response is required. To the

extent a response is required, Defendant denies the allegations contained in Paragraph 21 of the

Complaint.




                                                  3
             Case 1:21-cv-02148-VM Document 18 Filed 07/08/21 Page 4 of 9




        22.     Paragraph 22 contains a legal conclusion to which no response is required. To the

extent a response is required, Defendant denies the allegations contained in Paragraph 22 of the

Complaint.

                                    CAUSE OF ACTION
        23.     Defendant repeats and reasserts its responses to the allegations contained in the

foregoing paragraphs as if set forth fully herein.

        24.     Paragraph 24 contains legal conclusions to which no response is required.

        25.     Paragraph 25 contains legal conclusions to which no response is required.

        26.     Denied.

        27.     Paragraph 27 contains a legal conclusion to which no response is required.

                                      PRAYER FOR RELIEF

        Defendant denies the allegations contained in the PRAYER FOR RELIEF Paragraph of

the Complaint, inclusive of sub-paragraphs (a)-(i), and specifically denies that Plaintiff is entitled

to any damages or other relief of any kind, whether on an individual or class basis, including the

damages and other relief set forth in the PRAYER FOR RELIEF Paragraph of the Complaint.

                                   DEMAND FOR JURY TRIAL

        Defendant admits that Plaintiff purports to request a jury trial on behalf of herself and all

others similarly situated, but denies that Plaintiff is entitled to such a jury trial.

                                        GENERAL DENIAL

        Defendant denies each and every allegation in the Complaint that has not otherwise been

specifically admitted or denied herein.

                 DEFENDANT’S AFFIRMATIVE AND OTHER DEFENSES

        1.      The Complaint fails to state a claim, in whole or in part, against Defendant upon

which relief can be granted.

                                                     4
            Case 1:21-cv-02148-VM Document 18 Filed 07/08/21 Page 5 of 9




       2.       Plaintiff lacks standing to raise claims of the putative class members that she seeks

to represent.

       3.       Plaintiff and/or putative class members’ claims are barred, in whole or in part, by

the applicable statute of limitations.

       4.       Plaintiff and/or putative class members’ claims are barred, in whole or in part, by

the doctrines of unjust enrichment, laches, offset, waiver, estoppel, res judicata, unclean hands,

and other equitable defenses.

       5.       Plaintiff’s claims, and those of the members of the putative class whom she purports

to represent, are barred in whole or in part to the extent that these individuals have affirmatively

released, waived, or abandoned all or some of the claims raised in the Complaint.

       6.       Plaintiff and/or putative class members’ claims are barred, in whole or part, to the

extent that Plaintiff or any putative class member agreed or agrees to arbitrate the claims alleged

in the Complaint, and/or to waive the right to pursue such claims on a class, collective, or

representative basis.

       7.       Plaintiff’s and/or putative class members’ claims for damages are limited by the

applicable damage caps.

       8.       Plaintiff’s claims, and those of the members of the putative class whom she purports

to represent, are barred in whole or in part because neither Plaintiff nor the purported class

members have suffered any injury or damage as a result of any actions allegedly taken by

Defendant.

       9.       Plaintiff’s claims, and those of the members of the putative class whom she purports

to represent, are barred in whole or in part because they provided written consent to the applicable

schedule changes.



                                                  5
             Case 1:21-cv-02148-VM Document 18 Filed 07/08/21 Page 6 of 9




        10.     Plaintiff’s claims, and those of the members of the putative class whom she purports

to represent, are barred in whole or in part to the extent the schedule changes were employee

initiated.

        11.     Plaintiff’s claims, and those of the members of the putative class whom she purports

to represent, are barred in whole or in part to the extent Whole Foods had no notice of the schedule

changes.

        12.     If this Court were to certify this action as a representative action, which Defendant

expressly denies it should, any award of liquidated, multiple, or punitive damages would deny

Defendant the due process of law and cannot be levied where the potential damages are limited to

premium payments and are not wages.

        13.     Plaintiff is an inadequate and atypical representatives of the class she purports to

represent, and Plaintiff’s interests are in conflict with those of the individuals she seeks to

represent.

        14.     Plaintiff’s claims, and those of the members of the putative class whom she purports

to represent, are barred in whole or in part to the extent they failed to exhaust internal and/or

administrative remedies.

        15.     Plaintiff’s claims, and those of the members of the putative class whom she purports

to represent, are barred, in whole or in part, because changes to employees’ work schedules arose

from: (a) threats to employees or the employer’s property; (b) the failure of public utilities or the

shutdown of public transportation; (c) a fire, flood or other natural disaster; or (d) a state of

emergency declared by the president of the United States, governor of the state of New York or

mayor of the city.




                                                  6
          Case 1:21-cv-02148-VM Document 18 Filed 07/08/21 Page 7 of 9




       16.     Plaintiff’s claims, and those of the members of the putative class whom she purports

to represent, are barred, in whole or in part, by other statutory exclusions, exceptions, or credits

under the New York City’s Fair Workweek Law.

       17.     Plaintiff, in the exercise of reasonable diligence, could have mitigated any alleged

monetary damage to herself, and instead failed to exercise reasonable diligence and failed to

mitigate such alleged monetary damages, and therefore Plaintiff’s claims are barred.

       18.     The actions of Whole Foods were justified under the circumstances, and Whole

Foods acted in a manner that was proper, reasonable and lawful in the exercise of good faith.

       19.     Plaintiff cannot establish or satisfy the requirements for class certification pursuant

to Rule 23 of the Federal Rules of Civil Procedure and, therefore, the class certification allegations

of the Complaint should be stricken and dismissed.

                                 RESERVATION OF RIGHTS

       Defendant reserves the right to assert such additional defenses that may appear and prove

applicable through the course of this litigation.

       WHEREFORE, Defendant respectfully requests that this Court dismiss the Complaint in

its entirety, with prejudice; award Defendant its costs in this action, including its reasonable

attorneys’ fees; and grant to Defendant such other and further relief as the Court deems appropriate.

 Dated: July 8, 2021                                    Respectfully submitted,
       New York, New York                               MORGAN, LEWIS & BOCKIUS LLP

                                                        /s/ Leni D. Battaglia
                                                        Leni D. Battaglia
                                                        Daniel A. Kadish
                                                        Liliya P. Kramer
                                                        101 Park Avenue
                                                        New York, New York 10178-0060
                                                        (212) 309-6000 office
                                                        (212) 309-6001 fax
                                                        Leni.battaglia@morganlewis.com
                                                        Daniel.kadish@morganlewis.com
                                                    7
Case 1:21-cv-02148-VM Document 18 Filed 07/08/21 Page 8 of 9




                                 Liliya.kramer@morganlewis.com

                                 Attorneys for Defendant




                             8
         Case 1:21-cv-02148-VM Document 18 Filed 07/08/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2021, the foregoing Answer to the Complaint, was filed via

the ECF filing system and served through the Court’s ECF system on the following:


                             C.K. Lee
                             Anne Melissa Seelig
                             Lee Litigation Group, PLLC
                             148 West 24th Street, Eighth Floor
                             New York, NY 10011

                             Attorneys for Plaintiffs


                                                            /s/ Leni D. Battaglia
                                                            Leni D. Battaglia
